


Exhibit 10.1


CITRIX SYSTEMS, INC.
2015 EMPLOYEE STOCK PURCHASE PLAN
The purpose of the Citrix Systems, Inc. 2015 Employee Stock Purchase Plan (“the
Plan”) is to provide eligible employees of Citrix Systems, Inc. (the “Company”),
a Delaware corporation, and each Participating Company (as defined in Section
12) with opportunities to purchase shares of the Company’s common stock, par
value $0.001 per share. The Plan includes two components: a Code Section 423
Component (the “423 Component”) and a non-Code Section 423 Component (the
“Non-423 Component”). It is intended for the 423 Component to constitute an
“employee stock purchase plan” within the meaning of Section 423(b) of the
Internal Revenue Code of 1986, as amended (the “Code”). In addition, this Plan
authorizes the grant of options under the Non-423 Component that does not
qualify as an “employee stock purchase plan” under Section 423 of the Code.
Except as otherwise provided herein, the Non-423 Component will operate and be
administered in the same manner as the 423 Component.
1.Administration. The Plan will be administered by the Compensation Committee
(the “Committee”) of the Company’s Board of Directors (the “Board”). For any
period during which no such committee is in existence, “Committee” shall mean
the Board and all authority and responsibility assigned to the Committee under
the Plan shall be exercised, if at all, by the Board. The Committee has
authority at any time to: (i) adopt, alter and repeal such rules, guidelines and
practices for the administration of the Plan and for its own acts and
proceedings as it shall deem advisable (including, without limitation, to adopt
such procedures and sub-plans as are necessary or appropriate to permit the
participation in the Plan by employees who are foreign nationals or employed
outside the U.S.); (ii) interpret the terms and provisions of the Plan; (iii)
make all determinations it deems advisable for the administration of the Plan;
(iv) designate separate Offerings under the Plan; (v) designate Subsidiaries as
participating in the 423 Component or the Non-423 Component; (vi) delegate its
authority to designate Subsidiaries as participating in the Non-423 Component
under the Plan to senior officers of the Company; (vii) decide all disputes
arising in connection with the Plan; and (viii) otherwise supervise the
administration of the Plan. Unless otherwise determined by the Committee, the
employees eligible to participate in each sub-plan will participate in a
separate Offering or in the Non-423 Component. All interpretations and decisions
of the Committee shall be binding on all persons, including the Company and the
Participants. No member of the Board or individual exercising administrative
authority with respect to the Plan shall be liable for any action or
determination made in good faith with respect to the Plan or any option granted
hereunder.


2.Stock Subject to the Plan. The stock subject to the options under the Plan
shall be shares of the Company’s authorized but unissued common stock, par value
$0.001 per share (the “Common Stock”), or shares of Common Stock reacquired by
the Company, including shares purchased in the open market. The aggregate number
of shares which may be issued pursuant to the Plan is 16,000,000, subject to
adjustment as provided in Section 20. If any option granted under the Plan shall
expire or terminate for any reason without having been exercised in full or
shall cease for any reason to be exercisable in whole or in part, the
unpurchased shares subject thereto shall again be available under the Plan.


3.Payment Period. The payment periods during which contributions will be
accumulated under the Plan shall consist of periods ranging from three months to
twenty-four months, as determined in advance by the Committee from time to time
(each, a “Payment Period” and collectively, the “Payment




--------------------------------------------------------------------------------




Periods”). Contributions under the Plan shall be made by way of payroll
deductions, unless otherwise required by applicable law.


4.Eligibility. All individuals classified as employees on the payroll records of
the Company and each Participating Company are eligible to participate in any
one or more of the Payment Periods under the Plan, provided that as of the first
business day of the applicable Payment Period they are customarily employed by
the Company or a Participating Company for more than 20 hours a week for more
than five (5) months in any calendar year, or any lesser number of hours per
week and/or number of months in any calendar year established by the Committee
(if required under applicable local law) for purposes of any separate Offering
or for employees participating in the Non-423 Component. Notwithstanding any
other provision herein, individuals who are not contemporaneously classified as
employees of the Company or a Participating Company for purposes of the
Company’s or applicable Participating Company’s payroll system are not
considered to be eligible employees of the Company or any Participating Company
and shall not be eligible to participate in the Plan. In the event any such
individuals are reclassified as employees of the Company or a Participating
Company for any purpose, including, without limitation, common law or statutory
employees, by any action of any third party, including, without limitation, any
government agency, or as a result of any private lawsuit, action or
administrative proceeding, such individuals shall, notwithstanding such
reclassification, remain ineligible for participation. Notwithstanding the
foregoing, the exclusive means for individuals who are not contemporaneously
classified as employees of the Company or a Participating Company on the
Company’s or Participating Company’s payroll system to become eligible to
participate in this Plan is through an amendment to this Plan, duly executed by
the Company, which specifically renders such individuals eligible to participate
herein.


5.Enrollment.


(a) An employee may elect to enter the Plan by, at the election of the
Committee, (i) through an electronic enrollment that provides required
enrollment information requested by the Company, or (ii) by completing, signing
and delivering to the Company a written authorization, in either case:


(i)Stating the percentage to be deducted regularly from the employee’s
Compensation (or contributed by other means to the extent permitted by the
Committee);


(ii)Authorizing the purchase of Common Stock for the employee in each Payment
Period in accordance with the terms of the Plan; and


(iii)Specifying the exact name or names in which Common Stock purchased for the
employee is to be issued as provided under Section 11 hereof.


Such enrollment or authorization must be received by the Company at least ten
(10) business days before the first day of the next succeeding Payment Period
and shall take effect only if the employee is an eligible employee on the first
business day of such Payment Period, unless otherwise required by applicable
law.
Unless a Participant completes a new enrollment or authorization or withdraws
from the Plan or no longer meets the eligibility requirements in Section 4, the
deductions and purchases under the enrollment or authorization the Participant
has on file under the Plan will continue from one Payment Period to succeeding
Payment Periods as long as the Plan remains in effect.




--------------------------------------------------------------------------------




(b) Notwithstanding the foregoing, participation in the Plan will neither be
permitted nor be denied contrary to the requirements of the Code.


6.Employee Contributions. Each eligible employee may authorize payroll
deductions in an amount (expressed as a whole percentage) not less than one
(1) percent and not more than ten (10) percent of such employee’s Compensation
for each pay period. The Company will maintain book accounts showing the amount
of payroll deductions made by each Participant for each Payment Period.


Notwithstanding any provisions to the contrary in the Plan, the Committee may
allow employees to participate in the Plan via cash contributions instead of
payroll deductions if (i) payroll deductions are not permitted under applicable
local law, and (ii) the Committee determines that cash contributions are
permissible under Section 423 of the Code or (iii) such eligible employees will
participate in the Non-423 Component.
7.Deduction Changes. A Participant may not increase or decrease his or her
payroll deduction between commencement of a Payment Period and the Payroll
Cutoff Date (as defined in Section 9) applicable to such Payment Period.


8.Withdrawal. A Participant may withdraw from participation in the Plan (in
whole but not in part) at any time, except, with respect to withdrawal from a
Payment Period, on the last day of the Payment Period, by delivering a notice of
withdrawal to his or her appropriate payroll location. The Participant’s
withdrawal will be effective as of the next business day. Following a
Participant’s withdrawal, the Company will promptly refund such individual’s
entire account balance under the Plan to him or her (after payment for any
Common Stock purchased before the effective date of withdrawal). Partial
withdrawals are not permitted. Such an employee may not begin participation
again during the remainder of the Payment Period, but may enroll in a subsequent
Payment Period in accordance with Section 5.


9.Grant of Options. Twice a year, on the first business day of a Payment Period,
the Company will grant to each eligible employee who is then a Participant in
the Plan an option to purchase on the last day of such Payment Period (the
“Exercise Date”), at the Option Price hereinafter provided for, the lowest of
(a) a number of shares of Common Stock determined by dividing such Participant’s
accumulated payroll deductions on the 15th day of the month immediately
preceding the Exercise Date (each, a “Payroll Cutoff Date”) by the Option Price
on the last business date of the Payment Period, rounded up to the nearest whole
cent, (b) 12,000 shares; or (c) such other lesser maximum number of shares as
shall have been established by the Committee in advance of the Payment Period;
provided, however, that such option shall be subject to the limitations set
forth below. Each Participant’s option shall be exercisable only to the extent
of such Participant’s accumulated payroll deductions on the Exercise Date. The
Option Price will be 85 percent of the Fair Market Value (as defined in Section
12) of the Common Stock on the last business date of the Payment Period;
provided that the Committee may determine, prior to the beginning of any Payment
Period, that the Option Price for such Payment Period will be 85 percent of the
Fair Market Value of the Common Stock on either the first business day of the
Payment Period or the last business day of the Payment Period, whichever is
lower. Any payroll deductions accumulated between a Payroll Cut-off Date and the
end of the Payment Period to which such Payroll Cut-off Date applies shall be
applied to the Payment Period that commenced immediately after such Payroll
Cut-off Date. If a Participant’s accumulated payroll deductions on a Payroll
Cut-off Date would enable a Participant to purchase more than the share limit
provided under this Section 9, the excess of the amount of the accumulated
payroll deductions over the aggregate purchase price of the shares of




--------------------------------------------------------------------------------




Common Stock permitted to be purchased under the Plan shall be promptly refunded
to such Participant by the Company.


Notwithstanding the foregoing, no Participant may be granted an option hereunder
if such Participant, immediately after the option was granted, would be treated
as owning stock possessing 5 percent or more of the total combined voting power
or value of all classes of stock of the Company or any Parent or Subsidiary (as
defined in Section 12). For purposes of the preceding sentence, the attribution
rules of Section 424(d) of the Code shall apply in determining the stock
ownership of a Participant, and all stock which the Participant has a
contractual right to purchase shall be treated as stock owned by the
Participant. In addition, no Participant may be granted an option which permits
his or her rights to purchase stock under the Plan, and any other employee stock
purchase plan of the Company and its Parent and Subsidiaries, to accrue at a
rate which exceeds $25,000 of the Fair Market Value of such stock (determined on
the option grant date or dates) for each calendar year in which the option is
outstanding at any time. The purpose of the limitation in the preceding sentence
is to comply with Section 423(b)(8) of the Code and shall be applied taking
options into account in the order in which they were granted.
10.Exercise of Option and Purchase of Shares. Each employee who continues to be
a Participant in the Plan on the last day of the Payment Period shall be deemed
to have exercised his or her option on such date and shall acquire from the
Company such number of whole shares of Common Stock reserved for the purpose of
the Plan as his or her accumulated payroll deductions on the Payroll Cut-off
Date will purchase at the Option Price, subject to the share limit of the option
and the Section 423(b)(8) limitation described in Section 9.


11.Issuance of Stock. Shares of Common Stock purchased under the Plan may be
issued only in the name of the Participant or, if the Participant’s
authorization so specifies and if permitted by the Committee, in the name of the
Participant and another person of legal age as joint tenants with rights of
survivorship, or in the name of a broker authorized by the Participant to be
his, her or their, nominee for such purpose.


12.Definitions.


The term “Affiliate” means any entity, other than a Subsidiary, that (a)
directly or indirectly, is controlled by, controls or is under common control
with, the Company, or (b) any entity in which the Company has a significant
equity interest, in either case as determined by the Committee, whether now or
hereafter existing.
The term “Code” means the U.S. Internal Revenue Code of 1986, as amended.
Reference to a specific section of the Code or U.S. Treasury Regulation
thereunder will include such section or regulation, any valid regulation or
other official applicable guidance promulgated under such section, and any
comparable provision of any future legislation or regulation amending,
supplementing or superseding such section or regulation.
The term “Compensation” means the amount of gross cash compensation, including
base pay, any 13th month payments, payments for overtime, commissions, variable
cash compensation, and incentive or bonus awards, but excluding allowances and
reimbursements for expenses such as relocation allowances or travel expenses,
income or gains on the vesting or exercise of Company options and other
stock-settled awards, and similar items.




--------------------------------------------------------------------------------




The term “Fair Market Value of the Common Stock” on any given date means the
fair market value of the Common Stock determined in good faith by the Committee;
provided, however, that if the Common Stock is admitted to quotation on the
National Association of Securities Dealers Automated Quotation System
(“NASDAQ”), NASDAQ Global Market or another national securities exchange, the
determination shall be made by reference to the closing price on such date. If
there is no closing price for such date, the determination shall be made by
reference to the last date preceding such date for which there is a closing
price.
The term “Offering” means an offer under the Plan of an option that may be
exercised during a Payment Period as further described in Section 3. Unless
otherwise specified by the Committee, each Offering under the Plan to the
eligible employees of the Company or a Subsidiary shall be deemed a separate
Offering, even if the dates of the applicable Payment Periods of each such
Offering are identical, and the provisions of the Plan will separately apply to
each Offering. To the extent permitted by U.S. Treasury Regulation Section
1.423-2(a)(1), the terms of each Offering need not be identical provided that
the terms of the Plan and an Offering together satisfy U.S. Treasury Regulation
Section 1.423-2(a)(2) and (a)(3).
The term “Parent” means a “parent corporation” with respect to the Company, as
defined in Section 424(e) of the Code.
The term “Participant” means an individual who is eligible as determined in
Section 4 and who has complied with the provisions of Section 5.
The term “Participating Company” means any present or future Subsidiary or
Affiliate of the Company that is designated from time to time by the Committee
to participate in the Plan. The Committee may so designate any Subsidiary, or
revoke any such designation, at any time and from time to time, either before or
after the Plan is approved by the stockholders and may further designate such
companies as participating in the 423 Component or the Non-423 Component. For
purposes of the 423 Component, only Subsidiaries may be Participating Companies
provided, however, that at any given time, a Subsidiary that is a Participating
Company under the 423 Component shall not be a Participating Company under the
Non-423 Component.
The term “Subsidiary” means a “subsidiary corporation” with respect to the
Company, as defined in Section 424(f) of the Code.
13.Rights on Termination of Employment. If a Participant’s employment terminates
for any reason before the Exercise Date for any Payment Period, the option will
be automatically be terminated and the balance in the Participant’s account will
be paid to such Participant or, in the case of such Participant’s death, to his
or her designated beneficiary as if such Participant had withdrawn from the Plan
under Section 8. An employee will be deemed to have terminated employment, for
this purpose, if the corporation that employs him or her, having been a
Participating Company, ceases to be a Subsidiary or an Affiliate, or if the
employee is transferred to any corporation other than the Company or a
Participating Company. A Participant whose employment transfers between entities
through a termination with an immediate rehire (with no break in service) by the
Company or a Participating Company shall not be treated as terminated under the
Plan; however, if a Participant transfers from an Offering under the 423
Component to the Non-423 Component, the exercise of the option shall be
qualified under the 423 Component only to the extent it complies with Section
423 of the Code. An employee will not be deemed to have terminated employment
for this purpose, if the employee is on an approved leave of absence for
military service or sickness or for any other purpose approved by the Company,
for up to 90 days, or for




--------------------------------------------------------------------------------




so long as the employee’s right to reemployment is guaranteed either by a
statute or by contract, if longer than 90 days.


14.Special Rules. Notwithstanding anything herein to the contrary, the Committee
may adopt special rules applicable to the employees of a particular
Participating Company, whenever the Committee determines that such rules are
necessary or appropriate for the implementation of the Section 423 Component of
the Plan in a jurisdiction where such Participating Company has employees;
provided that such rules are consistent with the requirements of Section 423(b)
of the Code. Any special rules established pursuant to this Section 14 shall, to
the extent possible, result in the employees subject to such rules having
substantially the same rights as other Participants in the Plan.


15.Interest. No interest will accrue on the accumulated payroll deductions or
other contributions permitted by the Committee of a Participant, except as may
be required by applicable local law, as determined by the Company, and if so
required by the laws of a particular jurisdiction, shall apply to all
Participants in the relevant Offering under the 423 Component, except to the
extent otherwise permitted by U.S. Treasury Regulation Section 1.423-2(f).


16.Hardship Withdrawal and Suspension. Notwithstanding anything to the contrary
in the foregoing, a Participant who has made a hardship withdrawal from his
Section 401(k) account in the Company’s Section 401(k) plan is suspended from
participating in this Plan for a period of six (6) months beginning on the date
of his hardship withdrawal. The Company will promptly refund such Participant’s
entire account balance under the Plan to him or her (after payment for any
Common Stock purchased before the effective date of the hardship withdrawal).


17.Optionees Not Stockholders. Neither the granting of an option to a
Participant nor the deductions from his or her pay shall constitute such
Participant a holder of the shares of Common Stock covered by an option under
the Plan until such shares have been purchased by and issued to him or her.


18.Rights Not Transferable. Rights under the Plan are not transferable by a
Participant other than by will or the laws of descent and distribution, and are
exercisable during the Participant’s lifetime only by the Participant.


19.Application of Funds. All funds received or held by the Company under the
Plan may be combined with other corporate funds except under Offerings for
Participants in the Non-423 Component for which applicable local laws require
that contributions to the Plan by Participants be segregated from the Company's
general corporate funds and/or deposited with an independent third party, and
may be used for any corporate purpose.


20.Adjustment in Case of Changes Affecting Common Stock. In the event of a
subdivision of outstanding shares of Common Stock, the payment of a dividend in
Common Stock or any other change affecting the Common Stock, the number of
shares approved for the Plan and the share limitation set forth in Section 2
shall be equitably or proportionately adjusted to give proper effect to such
event.


21.Amendment of the Plan. The Board may at any time and from time to time amend
the Plan in any respect, except that without the approval within 12 months of
such Board action by the stockholders, no amendment shall be made increasing the
number of shares approved for the Plan or making any other change that would
require stockholder approval in order for the Plan, as amended, to qualify as an
“employee stock purchase plan” under Section 423(b) of the Code. Notwithstanding
the foregoing, nothing herein shall restrict the Committee or the Board from
amending the Plan to implement




--------------------------------------------------------------------------------




a “look-back period” for purposes of calculating any Option Price to the maximum
extent permitted by Section 423 of the Code.


22.Insufficient Shares. If the total number of shares of Common Stock that would
otherwise be purchased on any Exercise Date plus the number of shares purchased
under previous Payment Periods under the Plan exceeds the maximum number of
shares issuable under the Plan, the shares then available shall be apportioned
among Participants in proportion to the amount of payroll deductions accumulated
on behalf of each Participant that would otherwise be used to purchase Common
Stock on such Exercise Date.


23.Termination of the Plan. The Plan may be terminated at any time by the Board.
Upon termination of the Plan, all amounts in the accounts of Participants shall
be promptly refunded.


24.Governmental Regulations. The Company’s obligation to sell and deliver Common
Stock under the Plan is subject to obtaining all governmental approvals required
in connection with the authorization, issuance, or sale of such Common Stock.


25.Governing Law. This Plan and all options and actions taken thereunder shall
be governed by, and construed in accordance with, the laws of the State of
Delaware, applied without regard to conflict of law principles.


26.Tax Withholding. Participation in the Plan is subject to any obligation on
the Company or the employer to withhold federal, state, local or any other tax
liability payable to any authority including taxes imposed by jurisdictions
outside of the U.S., national insurance, social security or other tax
withholding obligations, if any, which arise in connection with such
participation. Each Participant agrees, by entering the Plan, that the Company
and its Subsidiaries and Affiliates shall have the right to withhold any such
taxes from any payment of any kind otherwise due by the Company or the employer
to the Participant, including shares issuable under the Plan.


27.Notification Upon Sale of Shares. Each Participant who is a U.S. taxpayer
agrees, by entering the Plan, to give the Company prompt notice of any
disposition of shares purchased under the Plan where such disposition occurs
within two years after the date of grant of the option pursuant to which such
shares were purchased.


28.Tax Qualification. Although the Company may endeavor to (a) qualify an option
for specific tax treatment under the laws of the U.S. or jurisdictions outside
of the U.S. or (b) avoid adverse tax treatment (e.g., under Section 409A of the
Code), the Company makes no representation to that effect and expressly disavows
any covenant to maintain favorable or avoid unfavorable tax treatment,
notwithstanding anything to the contrary in the Plan. The Company shall be
unconstrained in its corporate activities without regard to any potential
negative tax impact on Participants under the Plan.


29.Effective Date and Approval of Stockholders. The Plan shall take effect on
the later of the date it is adopted by the Board and the date it is approved by
the holders of a majority of the votes cast at a meeting of stockholders at
which a quorum is present or by written consent of the stockholders.
Notwithstanding the foregoing, a Payment Period can commence after Board
approval but prior to stockholder approval; provided that options granted under
such Payment Period shall be contingent on receipt of stockholder approval and
if stockholder approval is not obtained, all employee contributions for such
Payment Period shall be promptly refunded and no shares of Common Stock may be
issued under the Plan.


